Citation Nr: 1116135	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  07-03 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD), to include as due to exposure to herbicides. 

2.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for an acquired psychiatric disability, originally claimed as depression, anxiety, and anger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, TX.  In his substantive appeal, the Veteran requested a Board hearing.  A hearing was scheduled, but the Veteran withdrew his request for a hearing in writing in June 2010.  Thus, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d).

The issue of entitlement to service connection for an acquired psychiatric disability, claimed as depression, anxiety, and anger is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam, and is presumed to have been exposed to herbicides, including Agent Orange.

2.  CAD is presumed to be etiologically related to exposure to herbicides during service.

3.  Hypertension was not manifested during service or within one year of service and is not otherwise related to service, including due to exposure to herbicides.

4.  In August 2009, the Veteran submitted a statement indicating that he no longer wished to pursue an appeal for the issue of entitlement to service connection for diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  CAD was incurred during the Veteran's active service as a result of exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  Hypertension was not incurred in or aggravated by the Veteran's active service, it is not due to exposure to herbicides, and it may not be presumed to have been incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010). 

3.  The criteria for withdrawal of an appeal by the Veteran, as it relates to the issue of entitlement to service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated July 2005, April 2006, and August 2006 the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The VCAA letter to the appellant was provided in July 2005 prior to the initial unfavorable decision in January 2006.

Further, the notice requirements apply to all five elements of a service connection claim: 1) Veteran status, 2) existence of a disability, 3) a connection between the Veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   Although the present appeal involves the issue of an initial service connection determination, VA believes that the Dingess/Hartman analysis must be analogously applied.  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim.  Further, the April 2006 and August 2006 letters gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.   

Although some of the notices did not precede the initial adjudication of the Veteran's claim, the later notices were followed by a subsequent readjudication, in this case a supplemental statement of the case issued in July 2009, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the claimant.   

The Board notes that the VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of his hypertension.  In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board finds that an examination is not required.

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met in this case.  The evidence fails to establish an event, injury, or disease during service.  The Veteran's service treatment records show no complaints, diagnoses, or treatment of hypertension during service.  Additionally, the record lacks any persuasive indication that the Veteran's hypertension is related to his active service.  Hypertension manifested more than 30 years after service.  There is otherwise sufficient competent evidence to decide the claim. 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal.

Analysis

Service Connection

The issue before the Board involves claims of entitlement to service connection for hypertension and CAD.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that his hypertension and CAD may have resulted from Agent Orange exposure during his Vietnam service.  Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to Veterans who served in Vietnam during a certain time period, selected diseases may be presumed to have resulted from exposure to herbicide agents such as Agent Orange.  According to the Veteran's service records, he served in the Republic of Vietnam during the Vietnam Era, therefore, his exposure to toxic herbicides is presumed.  See 38 U.S.C.A. §§ 1116, 1154.

CAD

VA recently expanded the list of diseases subject to the regulatory presumption of service connection due to exposure to herbicides while serving in the Republic of Vietnam.  VA added ''Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)'' immediately following ''Hodgkin's disease" in 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,216 (2010).

The Veteran has a current diagnosis of CAD.  As this disease falls under the definition of ischemic heart disease in the newly published regulations, the Veteran is entitled to a regulatory presumption of service connection.  As such, the Board finds entitlement to service connection is warranted for CAD. 

Hypertension

The Board notes that the record does not contain any diagnosis related to the Veteran's hypertension that matches any disease listed in 38 C.F.R. § 3.309(e), including the new regulation.  See 75 Fed. Reg. 53,216 (2010).  The Secretary of the Department of Veterans Affairs has decided that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Moreover, the Secretary has specifically determined that there is inadequate or insufficient evidence to determine whether an association exists between certain health outcomes, including circulatory disorders such as hypertension.  This is defined to mean that the available studies are of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association with herbicide exposure.  The notice goes on to state that VA has determined that a positive association does not currently exist between herbicide exposure and hypertension.  See Notice, 75 Fed.Reg. 32540, 32542, 32552 (2010).

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir. 1994), reversing in part Combee v. Principi, 4 Vet.App. 78 (1993).

The Veteran's service treatment records are silent as to any complaint, treatment, or diagnosis of hypertension.  On his March 1970 report of medical history, the Veteran specifically responded no when asked have you ever had or have you now high or low blood pressure.  The examiner noted the Veteran's heart as clinically normal on his March 1970 separation report of medical examination.  The Veteran's blood pressure at the time was 128/84.  

Post service, the evidence shows a current diagnosis of hypertension, however, the evidence fails to show any nexus between the Veteran's current diagnosis and service or any continuity of symptomatology since separation from service.  The medical evidence shows no treatment or diagnosis of hypertension prior to 2004.  The Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The first evidence of hypertension is dated more than 30 years after service.  

Additionally, the Veteran does not assert that he has had hypertension from service with continuity of symptomatology.  Rather, he asserts that his hypertension is due to exposure to Agent Orange.  As seen above, the Veteran is not entitled to the presumption of service connection due to exposure to herbicides, but the Board must still consider whether the evidence shows that the Veteran's disability is due to Agent Orange exposure in this particular case.  

Here, the only evidence in support of the Veteran's claim is his own lay statements.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify") 

The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an inservice event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating the Veteran's exposure to herbicides to his present disability, the Board finds that the etiology of the Veteran's hypertension is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms such as chest pain or other symptoms of hypertension, which are non-medical in nature; however he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  No evidence of record finds a relation between active duty service and the Veteran's disabilities.  

Finally, the Board addresses the issue of service connection based upon the presumption in 38 C.F.R. § 3.309.  As the Veteran's disability was not manifested until more than three decades after service, the Veteran's hypertension did not manifest within one year after separation from service.  Therefore, service connection based upon the one year presumption is not warranted.  38 C.F.R. § 3.309.

In sum, the Veteran had no complaints, treatment, or diagnosis of hypertension during service.  The first evidence of these disabilities is dated over 30 years after separation from service.  The Veteran does not assert and the evidence does not show continuity of symptomatology since separation from service.  The evidence fails to show a nexus between the Veteran's disabilities and his service, including his exposure to herbicides.  Additionally, the Veteran is not competent to determine the etiology of his hypertension.  

Based on all evidence of record, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for hypertension.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Diabetes Mellitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In August 2009, the Veteran submitted a statement indicating that he no longer wished to pursue an appeal regarding the issue of entitlement to service connection for diabetes mellitus, type II.  Thus, no allegations of errors of fact or law remain for appellate consideration of the issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed without prejudice.


ORDER

Service connection for CAD is granted.

Service connection for hypertension is denied. 

The appeal as to the issue of entitlement to service connection for diabetes mellitus, type II, is dismissed.


REMAND

Upon preliminary review, the Board finds that further development is necessary before a decision on the merits may be made regarding the issue of entitlement to service connection for an acquired psychiatric disability.  The Board notes that the Veteran received psychiatric treatment in service in January 1970.  The Veteran was diagnosed with acute rage reaction manifested by hostile manner, stress, and concern over illness in family.  The examiner noted it was incurred during line of duty.  The Veteran again received psychiatric treatment during service in March 1970.   At that time, the Veteran became violent and began ripping things up.  The examiner noted that the Veteran may be on the verge of a psychotic break.  The Veteran currently has a diagnosis of major depressive disorder and anxiety disorder, not otherwise specified, with posttraumatic stress disorder (PTSD) symptoms.  The Veteran's post-service treatment records do not indicate the etiology of his diagnosed psychiatric disabilities.  Therefore, the Board finds that a VA examination is necessary to determine whether the Veteran's current psychiatric disabilities are related to his in-service psychiatric complaints.  

Additionally, the Board notes that the Veteran described his acquired psychiatric disability as PTSD in his February 2007 substantive appeal.  The Veteran did not previously claim PTSD.  The RO should therefore send the Veteran an appropriate VCAA letter to develop the issue of entitlement to service connection for PTSD as part of his claim of service connection for an acquired psychiatric disability.  The RO should request a detailed stressor statement from the Veteran and upon receipt of any information should attempt to verify the claimed stressors as appropriate.  The RO should document all attempts at verification and make a formal finding if verification of the claimed stressors is not feasible.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be furnished an appropriate VCAA letter as to entitlement to service connection for an acquired psychiatric disability, to include PTSD.  This letter should advise the Veteran of the evidence necessary to substantiate his claim, specifically a claim of PTSD, as well as what evidence he is to provide and what evidence VA will attempt to obtain in accordance with Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice should also include an explanation as to the information or evidence needed to establish a disability rating and effective date for the claims on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should review the Veteran's response to any development regarding a PTSD claim and prepare a complete summary of all the claimed stressors based upon review of all pertinent documents and the Veteran's statements.  The RO should make an appropriate request to JSRRC for verification of any stressors as appropriate.  Any additional development recommended by JSRRC should be accomplished.  If the stressors could not be verified, the RO should prepare a formal finding stating why verification could not be completed.

3.  The Veteran should then be scheduled for an appropriate VA examination to ascertain the nature and etiology of any current psychiatric disability, to include major depressive disorder, anxiety disorders, and PTSD.  The examiner should review the claims file.  Any tests deemed medically advisable should be accomplished.  The examiner should list all current psychiatric disabilities and clearly address the following:

a.)  As to any current diagnosis of PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any verified stressors are adequate to support a diagnosis of PTSD and whether the Veteran's PTSD is related to the claimed stressors.  In addition, the examiner should please specifically state whether or not the underlying stressor is related to the Veteran's fear of hostile military or terrorist activity.

b.)  As to any other psychiatric disability, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the current disability is causally or etiologically related to the Veteran's active service, specifically to his psychiatric treatment in January and March 1970.  

A complete rationale should be provided for any opinion offered.

4.  After completion of the above and any other development the RO should deem necessary, the RO should review the expanded record and determine if service connection is warranted for an acquired psychiatric disability.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


